        Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 1 of 20



                AFFIDAVIT OF SPECIAL AGENT SHEILA R. MAGOON
                    IN SUPPORT OF A CRIMINAL COMPLAINT
       I, Sheila R. Magoon, being duly sworn, state as follows:
                     INTRODUCTION AND AGENT BACKGROUND
       1.      I am a Special Agent of the Federal Bureau of Investigation and have been

employed as such since September 2003. I have been assigned to the Economic Crimes Squad in

the Boston Field Office since 2004. In that capacity, my responsibilities include the

investigation of federal offenses including, but not limited to, bank fraud, tax fraud, money

laundering, and other financial crimes. I am a certified public accountant.

       2.      I am currently investigating KAYLA FIGELSKI for violations of certain federal

laws, including bank fraud and tax fraud.

       3.      I make this affidavit in support of a criminal complaint charging KAYLA

FIGELSKI with bank fraud in violation of 18 U.S.C. § 1344.

       4.      As described further below, I have probable cause to believe, and do believe, that

beginning no later than April 2017 and continuing through at least June 2019, FIGELSKI

engaged in a scheme and artifice to defraud and to obtain money that was in the custody and

control of a domestic financial institution by means of materially false and fraudulent pretenses

and representations. Specifically, FIGELSKI wrote and negotiated checks payable to herself that

were drawn on bank accounts of her employer, without authorization to do so, and then cashed

the checks or deposited them into a bank account FIGELSKI controlled.

       5.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses,

including the Malden Police Department. This affidavit is intended to show merely that there is

probable cause and does not set forth all of my knowledge about this matter.



                                                 1
         Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 2 of 20



                          PROBABLE CAUSE TO BELIEVE THAT
                        FIGELSKI COMMITTED A FEDERAL CRIME

        6.      FIGELSKI currently resides in Malden, Massachusetts.

        7.      In or around 2005, the owner of a Malden, Massachusetts law firm (the “Law

Firm”), who works as a solo practitioner, hired FIGELSKI to work as her part-time office

assistant. The attorney primarily practices elder law and probate and estate administration. As

part of her practice, the attorney manages a number of conservatorship and trust accounts on

behalf of her elderly clients or their estates.

        8.      The attorney subsequently promoted FIGELSKI to a full-time office manager

position, a position FIGELSKI held at all times relevant to this affidavit. Upon her promotion,

FIGELSKI was the only employee of the Law Firm.

        9.      The Law Firm maintained an operating account ending in -7213 (the “Operating

Account”) at Citizens Bank, a federally insured financial institution. The Law Firm also

maintained several client conservatorship, estate administrator, and trust accounts at Citizens

Bank (collectively, the “Conservatorship Accounts”):

                                            -1023 Account
                                            -1600 Account
                                            -3663 Account
                                            -4057 Account
                                            -4533 Account
                                            -5341 Account
                                            -6907 Account
                                            -7511 Account


        10.     FIGELSKI’s employer was the sole authorized signer on the Operating Account

and the Conservatorship Accounts.


                                                  2
        Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 3 of 20



       11.     FIGELSKI did not have check signing authority for any of the Law Firm’s bank

accounts—Operating, Conservatorship, or otherwise. However, the attorney occasionally asked

FIGELSKI to write checks from the Law Firm’s Operating Account, which the attorney then

signed. On these occasions, FIGELSKI would take the Operating Account checks from their

location in her employer’s desk to write out the checks.

       12.     Similarly, the attorney occasionally asked FIGELSKI to write out checks from the

Conservatorship Accounts, which the attorney likewise signed after they were prepared. On

these occasions, FIGELSKI would take the checkbooks for the individual Conservatorship

Accounts from their storage bin in her employer’s office to write out the checks.

       13.     As part of her duties, FIGELSKI would sort the Law Firm’s mail, including bank

statements from Citizens Bank. If bank statements arrived in the mail, FIGELSKI was to put

them in a cabinet drawer in her employer’s office.

       14.     FIGELSKI maintained her own personal checking account at Citizens Bank (the

“-9904 Figelski Account”). FIGELSKI was the sole authorized signer on the -9904 Figelski

Account.

                               Overview of FIGELSKI’s Scheme

       15.     Beginning no later than April 2017 through in or about June 2019, FIGELSKI

stole more than $795,000 from her employer by writing checks to herself from the Law Firm’s

Operating Account and the Conservatorship Accounts, forging her employer’s signature on the

checks, negotiating the checks by depositing them into the -9904 Figelski Account and

withdrawing some or all of the funds in cash, or directly converting the funds to cash without

first depositing the checks. In an effort to conceal her theft and deception, with respect to the

2017 bank statements mailed to the Law Firm, FIGELSKI altered the statements by writing in a



                                                  3
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 4 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 5 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 6 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 7 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 8 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 9 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 10 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 11 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 12 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 13 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 14 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 15 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 16 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 17 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 18 of 20
Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 19 of 20
       Case 1:19-mj-04549-DHH Document 1-1 Filed 12/18/19 Page 20 of 20



fund her illicit drug habit. FIGELSKI stated that she needed the drugs to function, but denied

that she had taken drugs recently.

                                        CONCLUSION

       65.     Based on my knowledge, training, and experience, and the facts set forth in this

affidavit, I respectfully submit that there is probable cause to believe that FIGELSKI committed

bank fraud, in violation of 18 U.S.C. § 1344, by, on or about June 27, 2017, fraudulently

representing herself to be an appropriate payee of a $750.00 check drawn on the Law Firm’s

Operating Account.

                                                    Respectfully submitted,




                                                    Sheila R. Magoon
                                                    Special Agent
                                                    Federal Bureau of Investigation

Subscribed and sworn to before me on
December 18, 2019




The Honorable David H. Hennessy
United States Magistrate Judge




                                               20
